DETAILED ACTION
This action is in response to the amendment filed on 05/03/2021. 

Response to Amendment
The amendment filed on 05/03/2021 has been entered. Claims 1- 4, 6 and 10 - 18 have been amended. No claims have been canceled. No claims have been added. Claims 1- 20 are still pending in this application, with claims 1, 10 and 17 being independent.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7, 9 – 14 and 16 – 20 are ejected under 35 U.S.C. 103 as being unpatentable over Bowen (US 9,478,143) in view of Abrash et al. (US 8,226,416) (“Abrash”).
For claim 1, Bowen discloses a device (Abstract), comprising a microphone receiving audio input (voice input module, Fig.2, 232; column 7 lines 57 – 67) and a processor (Fig.2, 212), the processor receiving the audio input from the microphone (column 7 lines 57 – 66), identifying one or more characteristics of the audio input (column 13 lines 17 – 40), and deriving metrics based on the identified one or more characteristics of the audio input (column 13 lines 17 – 40), wherein the audio input received is human speech from two or more individuals (column 7 lines 63 – 66), and wherein the processor differentiates between an audio input of human speech 
However, Abrash discloses a device (Abstract; Fig.12; column 2 lines 35 – 45, column 7 lines 60 – 64, column 11 lines 64 – column 12 line 50), comprising: a microphone receiving audio input (Fig.12, 1206; column 4 lines 16 – 24, column 7 lines 60 – 64, column 11 lines 65 – column 12 line 18), and a processor (Fig.12, 1202), the processor receiving the audio input from the microphone (column 4 lines 15 – 20; column 12 lines 3 – 18), identifying one or more characteristics (word per time, time taken to complete reading, word likelihood or confidence score, ration/percentage of words read correctly,  pitch, intonation, duration, fluency, pronunciation) of the audio input (column 4 lines 20 - 24, 62 – column 5 lines 10, 19 - 24, 29 – 36)  and deriving an audio input quality score (scores as feedback, column 4 lines 53 – 56, 62 – column 5 lines 10, 19 - 24, 29 – 36; claims 3, 23 and 24) for display on the device based on the identified one or more characteristics of the audio input (Fig.11, 1110; column 6 lines 54 – 56, column 11 lines 46 – 63).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to modify Bowen’s teachings with Abrash’s teachings so the derived metrics further comprise an audio input quality score for display on the device for the purpose of accurately determining and providing assistance to a reader when using an electronic reading device (Bowen, column 1 lines 6 – 21).


Therefore, it would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to modify Bowen’s teachings with Abrash’s teachings so the derived metrics further comprise an audio input quality score for display on the mobile device for  display on the mobile device, wherein the server processor (device which performs the metric/audio input quality score determination) transmits the score to the mobile device processor (separate user device) (Bowen, the service provider 202 is further capable of providing instructions/information to the computing device 204 to provide reading assistance and/or content, column 14 lines 63 – column 15 lines 4, 15 – 23) for display on the display for the purpose of accurately determining 

For claims 2 and 11, Bowen further discloses wherein the audio input of human speech includes audio input from the one or more individuals engaged in reading (Bowe, column 3 lines 7 – 25; column 7 lines 63 – 66; column 13 lines 17 – 42, 56 – 36).
	For claims 3 and 12, Bowen and Abrash further disclose,  wherein identifying one of the one or more characteristics of the audio input includes identifying a number of words per minute in the audio input (Bowen, column 13 lines 17 – 40) (Abrash, column 4 lines 62 – 65).
	For claims 4 and 13, Bowen and Abrash further disclose, wherein identifying one of the one or more characteristics of the audio input includes identifying an engagement level of the audio input (Bowen, column 13 lines 17 – 40) (Abrash, dialog act score, related to a measure or pitch, including whether the correct intonation is used to adhere to cues in pace, rhythm and timing, wherein intonation describes to emotion of the reader and how the reader reflects emotion in his or her delivery, column 5 lines 5 – 18).
For claims 5 and 14, Abrash further discloses, wherein the engagement level of the audio input is the pitch variation of the human speech in the audio input (Abrash, column 5 lines 5 – 18).
For claims 7 and 16, Bowen and Abrash further disclose wherein identifying one of the one or more characteristics of the audio input includes identifying a duration of the audio input (Bowen, column 13 lines 17 – 40)(Abrash, time taken to complete  reading the text, column 4 lines 63 – column 5 lines 3).


For claim 17, Bowen discloses a non-transitory computer readable medium, which, when executed by a processor, causes the processor to execute a method (Abstract; column 6 lines 37 – 51), the method comprising: receiving audio input via a microphone (voice input module, Fig.2, 232; column 7 lines 57 – 67); identifying one or more characteristics of the audio input (column 13 lines 17 – 40), and deriving metrics based on the identified one or more characteristics of the audio input (column 13 lines 17 – 40), wherein the audio input received is human speech from two or more individuals (column 7 lines 63 – 66), and wherein the processor differentiates between an audio input of human speech from a first individual and an audio input of human speech from a second individual in determining the metrics (reading metrics are determined for the individual reading, wherein a reader identifying module determines the individual 210 as the reader based on facial features, direction of voice input and voice characteristics, column 3 lines 7 – 25; column 13 lines 17 – 42, 56 – 36). Yet, Bowen fails to teach that the derived metrics comprise an audio input quality score for display on the device.
However, Abrash discloses a device (Abstract; Fig.12; column 2 lines 35 – 45, column 7 lines 60 – 64, column 11 lines 64 – column 12 line 50), comprising: a microphone receiving audio input (Fig.12, 1206; column 4 lines 16 – 24, column 7 lines 60 – 64, column 11 lines 65 – column 12 line 18), and a processor (Fig.12, 1202), the processor receiving the audio input from the microphone (column 4 lines 15 – 20; column 12 lines 3 – 18), identifying one or more characteristics (word per time, time taken to complete reading, word likelihood or confidence 
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to modify Bowen’s teachings with Abrash’s teachings so the derived metrics further comprise an audio input quality score for display on the device for the purpose of accurately determining and providing assistance to a reader when using an electronic reading device (Bowen, column 1 lines 6 – 21).

For claim 18, Bowen further discloses wherein the audio input of human speech includes audio input from the one or more individuals engaged in reading (Bowen, column 3 lines 7 – 25; column 7 lines 63 – 66; column 13 lines 17 – 42, 56 – 36).
For claim 19, Bowen and Abrash further disclose, wherein identifying one of the one or more characteristics of the audio input includes one of: identifying a pacing in the audio input (Bowen, column 13 lines 17 – 40) (Abrash, column 4 lines 62 – 65), identifying an engagement level of the audio input, identifying a level of noise in the audio input, and identifying a duration of the audio input.
For claim 20, Abrash further discloses, wherein the pacing of the audio input is identified in words per minute (Abrash, column 4 lines 62 – 65).


Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Bowen (US 9,478,143) in view of Abrash et al. (US 8,226,416) (“Abrash”) and further in view of Kim (US 2016/0093291).
For claims 6 and 15, the combination of Bowen and Abrash fails to teach wherein identifying one of the one or more characteristics of the audio input includes identifying a level of noise in the audio input. 
However, Kim discloses a system and method for speech recognition (Abstract), wherein a noise level (average noise level) of an audio input is identified to determine suitability to conduct speech recognition ([0035 – 0037]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of applicant’s invention to modify the combined teachings of Bowen and Abrash with Kim’s teachings so that the noise level is one of the identified characteristics of the audio input for the purpose of determining suitability to conduct speech recognition (Kim, [0003-0005]).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Bowen (US 9,478,143) in view of Abrash et al. (US 8,226,416) (“Abrash”) in view of Taylor et al. (US 2016/0027321) (“Taylor”).
For claim 8, the combination of Bowen and Abrash further discloses wherein the audio input includes at least a portion of a reading session (Bowen, column 13 lines 17 – 40)(Abrash, column 2 lines 28 – 35, 53 – 63; column 4 lines 15 – 25), yet fails to teach that the processor identifies a consistency of reading sessions.

Therefore, it would have been obvious to one of ordinary skill in the art at the time of applicant’s invention to improve the invention disclosed by the combination of Bowen and Abrash in the same way that Taylor’s invention has been improved to achieve the predictable results of the processor further identifying consistency of the reading sessions for the purpose of enhancing automated reading instruction and assessment by adjusting the amount of structured reading practice provided to a reader  to improve fluency (Abrash, column 1 lines 21 – 40) (Taylor,  [0003] [0004] [0045]).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 – 20 have been considered but are moot in view of the new ground(s) of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 

/SONIA L GAY/Primary Examiner, Art Unit 2657